Citation Nr: 1100422	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-28 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 20 percent 
for residuals of a left knee injury.

3.  Entitlement to a disability rating in excess of 10 percent 
for right knee strain.

4.  Entitlement to a disability rating in excess of 10 percent 
for right hip strain.

5.  Entitlement to a compensable disability rating for bilateral 
hearing loss.

6.  Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to April 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 RO decision.  The Veteran presented 
sworn testimony in support of his appeal during a July 2010 
hearing in Washington, DC, before the undersigned Veterans Law 
Judge.

The issues of entitlement to a greater disability rating for PTSD 
and a total disability rating based upon individual 
unemployability due to service-connected disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Tinnitus is not shown to be related to service.

2.  Osteoarthritis/patellofemoral pain syndrome of the left knee 
causes moderate knee disability.

3.  Since May 2009, the record reflects slight subluxation or 
instability in the left knee related to a torn cruciate ligament.  

4.  Osteoarthritis/patellofemoral pain syndrome of the right knee 
causes slight knee disability, with some limitation of motion.

5.  Beginning in June 2009, the record reflects instability in 
the right knee related to a torn meniscus. 

6.  Following surgery for correction of the torn meniscus in 
August 2009, the record reflects continued post-surgical 
symptoms.

7.  The Veteran does not have limitation of thigh motion to 
support the assignment of a higher disability rating for right 
hip strain.

8.  Audiometric testing conducted throughout the appeal period 
reveals consistent Level I hearing acuity in the right ear and 
Level IV or V hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

2.  A 20 percent disability rating and no more is warranted for 
moderate left knee disability related to 
osteoarthritis/patellofemoral pain syndrome.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262 (2010).

3.  A separate 10 percent disability rating is warranted for 
slight instability of the left knee, effective in May 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.71a, Diagnostic Code 5257 (2010).

4.  A 10 percent disability rating is warranted for slight right 
knee disability with some limitation of motion related to 
osteoarthritis/patellofemoral pain syndrome.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5262 (2010).

5.  A separate 10 percent disability rating is warranted for 
slight instability of the right knee, effective in June 2009 
through August 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5257 (2010).

6.  A separate 10 percent disability rating is warranted for 
post-surgical symptoms, effective after the August 2009 surgery 
for correction of a right knee meniscal tear.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, 
Diagnostic Code 5259 (2010).

7.  A disability rating in excess of 10 percent is not warranted 
for right hip strain.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5252 (2010).

8.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.7, 4.85, Diagnostic 
Code 6100 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Review of the claims file shows that 
the Veteran was informed of these elements with regard to his 
claims in letters of November 2005 and March 2006, respectively, 
prior to the initial adjudication of the claims.  

VA medical records, service treatment records, private medical 
records, and VA examination reports have been obtained and 
reviewed in support of the Veteran's claims.  As noted above, the 
Veteran presented sworn testimony in support of his claims during 
a hearing on appeal.  The Veteran and his representative have 
presented written statements in support of his claims.  All 
relevant records and contentions have been carefully reviewed.  
The Board therefore concludes that the VA's duties to notify and 
assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection--tinnitus

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

When a chronic disease such as an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one year 
of the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The Veteran's service treatment records contain no complaints or 
findings indicating the presence or absence of tinnitus.  The 
Veteran has obtained hearing aids from the VA for several years; 
however, the records reflecting the provision of hearing aids 
reflect only that the Veteran experiences periodic high-pitched 
tinnitus; no information as to the likely etiology of the 
tinnitus is included.  The Veteran first filed a claim for 
entitlement to service connection for tinnitus in September 2005.  

In connection with this claim, the Veteran underwent a VA 
audiological examination in December 2005.  The Veteran reported 
that he heard an intermittent high-pitched beeping, more in his 
right ear.  He only notices the ringing when it is quiet, such as 
at nighttime, and only for a few minutes at a time.  Following 
the clinical examination, the examiner rendered the opinion that 
the Veteran's tinnitus is less likely the result of acoustic 
trauma, injury, disease, or event during his military service.  
The rationale given was that the ringing the Veteran describes is 
not consistent with a noise-induced type of tinnitus.  

During a November 2009 VA audiological examination, he reported 
that his tinnitus was a constant beep or click in his right ear 
when it was quiet, and that he had initially noticed it in 2002 
or 2003.  Following the clinical examination, the examiner 
rendered the opinion that it is less than likely tinnitus is the 
result of military service, because his description of tinnitus 
is not consistent with noise exposure and because he first 
noticed it more than thirty years after service.

During the July 2010 hearing on appeal, the Veteran testified 
that he had simply believed tinnitus was part and parcel of 
hearing loss for many years and that he had not filed a claim for 
it because he had not realized what it was.

Upon review, the Board is constrained to find that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for tinnitus.  There is no indication of the 
presence of tinnitus proximate to service.  Perhaps most 
significant, however, is the opinion of two different VA 
examining audiologists that the Veteran's tinnitus is not 
consistent with the type of tinnitus which is noise-induced.  The 
Veteran's own contention that his tinnitus was caused by acoustic 
trauma in service is not competent.  There is no indication that 
he possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or medical 
causation.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (a 
lay person is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the symptoms).  
The benefit sought must therefore be denied.

Increased ratings 

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do not 
give past medical reports precedence over current findings.  
38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level of 
the veteran's impairment throughout the entire period.  In this 
respect, staged ratings are a sensible mechanism for allowing the 
assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability while 
the claim works its way through the adjudication process.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another 
relevant precedent, the United States Court of Appeals for 
Veterans Claims (Court) noted that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  
38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating claims for increased ratings, we must evaluate the 
veteran's condition with a critical eye toward the lack of 
usefulness of the body or system in question.  38 C.F.R. § 4.10.  
A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion in 
assigning the most accurate disability rating.  38 C.F.R. § 4.40.  
Although § 4.40 does not require a separate rating for pain, it 
does provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The Board 
has a special obligation to provide a statement of reasons or 
bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability to 
perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful 
motion with joint or periarticular pathology and unstable joints 
due to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  Under section 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).  The Court has held that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 'on 
use or due to flare-ups.'  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated by 38 
C.F.R. § 4.14 must be considered.  In other words, while several 
diagnostic codes may apply in the instant case, "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  However, the VA General Counsel has explained 
that a claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257 "based on 
additional disability."  See VAOPGCPREC 23-97.

In a precedent opinion pertaining to the rating of knee 
disabilities, the VA General Counsel provided a discussion of the 
interplay between these different regulations and the part- 
specific diagnostic codes in the rating schedule.  VAOPGPREC 9- 
98, 63 Fed. Reg. 56704 (1998).  The General Counsel held that 
diagnostic codes involving disability ratings for limitation of 
motion of a part of the musculoskeletal system do not subsume 
sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The General Counsel also held that limitation of 
motion in the affected joint or joints is a common manifestation 
of arthritis, and that the Court has indicated that Diagnostic 
Code 5003 is to be 'read in conjunction with' section 4.59 and 
that Diagnostic Code 5003 is 'complemented by' section 4.40.  See 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, sections 
4.40, 4.45, and 4.59 are all applicable in evaluating arthritis.  
The General Counsel held that the medical nature of the 
particular disability to be rated under a given diagnostic code 
determines whether the diagnostic code is predicated on loss of 
range of motion.  With regard to Diagnostic Code 5259, the 
General Counsel explained that removal of the meniscus may result 
in complications such as reflex sympathetic dystrophy, which can 
produce loss of motion.  In this particular case, however, we 
note that there is no indication that the Veteran has reflex 
sympathetic dystrophy in either knee; rather, it appears that the 
limitation of knee motion which he experiences is related not to 
the meniscal surgery residuals per se, but to arthritis in both 
knees, which is also service-connected.

The same General Counsel opinion held that in applying sections 
4.40, 4.45, and 4.59, rating personnel must consider the 
claimant's functional loss and clearly explain what role the 
claimant's assertions of pain played in the rating decision.  
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles 
v. Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires 
analysis of effect of pain on the disability). The functional 
loss due to pain is to be rated at the same level as the 
functional loss where motion is impeded.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks, 8 Vet. App. 
at 421.

A 10 percent disability rating may be assigned under the 
provisions of Diagnostic Code 5259, for symptomatic removal of 
semilunar cartilage.  Dislocated cartilage with frequent episodes 
of "locking," pain, and effusion into the joint is rated as 
20 percent disabling under Diagnostic Code 5258.  38 C.F.R. § 
4.71a.

Impairment of the knee with slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, while a 30 percent evaluation may be 
assigned upon a showing of severe recurrent subluxation or 
lateral instability.  38] C.F.R. § 4.71a, Diagnostic Code 5257.  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, rather than added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, a 
10 percent rating may be assigned for degenerative arthritis with 
X- ray evidence of involvement of two or more major joints or two 
or more minor joint groups and a 20 percent rating may be 
assigned for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 60 
degrees is rated as noncompensable, limitation of flexion to 45 
degrees is rated as 10 percent disabling, limitation of flexion 
to 30 degrees is rated as 20 percent disabling, and limitation of 
flexion to 15 degrees is rated as 30 percent disabling.  
Diagnostic Code 5261 provides that limitation of extension to 5 
degrees is rated as noncompensable, limitation of extension to 10 
degrees is rated as 10 percent disabling, limitation of extension 
to 15 degrees is rated as 20 percent disabling, limitation of 
extension to 20 degrees is rated as 30 percent disabling, 
limitation of extension to 30 degrees is rated as 40 percent 
disabling, and limitation of extension to 45 degrees is rated as 
50 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a 
pictorial depiction of knee flexion and extension between zero 
and 140 degrees.

Lastly, a 30 percent disability rating can be assigned under the 
provisions of Diagnostic Code 5262 for marked knee or ankle 
disability.  A 20 percent disability rating is assigned for 
moderate knee or ankle disability, and a 10 percent rating is 
assigned for slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

     Residuals of a left knee injury

Historically, the Veteran reported having twisted his knee 
playing football prior to his entrance into the Marine Corps.  
However, the knee was deemed to have been normal upon his 
enlistment examination.  His service medical records reveal 
several different injuries to the left knee during service.  
Service connection for residuals of a left knee injury was 
granted effective upon the Veteran's discharge from service and a 
10 percent disability rating was assigned.  Arthroscopic surgery 
was performed in 2001 to address cartilage and ligament tears.  
The rating was increased to 20 percent effective in November 
2003, reflecting new evidence showing that the Veteran walked 
with a limp and had decreased range of left knee motion.

The Veteran currently contends that a higher disability rating is 
warranted because he requires a cane and knee braces to walk, and 
that he has been advised he will need a total knee replacement in 
the future.  

VA treatment records reflect the issuance of a cane in May 2005.  
X-ray studies in May 2005 were interpreted as showing mild to 
degenerative osteoarthrosis of the knee joints in almost a 
symmetrical fashion.  No gross soft tissue swelling was noted.

The report of an October 2005 VA treatment visit shows that the 
Veteran was recommended for a handicapped sticker for his 
automobile due to osteoarthritis of both knees and his right hip.  
It was noted that he sometimes walked with a cane on account of 
right hip pathology.  Additional VA records dated in 2005 and 
2006 reflect that he was taking prescription Ibuprofen for joint 
pain.  A December 2006 treatment note reflects that the Veteran 
was walking with a limp.  The note also reflects that pain in 
both knees and his right hip caused decreased functioning, 
decreased quality of life, decreased physical activity, anger, 
and irritability.  Naproxen was added to his other medications in 
the attempt to address the osteoarthritis pain.

The report of an October 2008 VA examination reflects the 
Veteran's complaints of doing less walking on account of pain and 
swelling in the left knee.  He rated his daily pain level in the 
left knee as a seven out of ten.  He was taking Naproxen on a 
daily basis, despite the occasional gastrointestinal distress 
caused by that medication.  He experienced flares in 
symptomatology to a pain level of nine out of ten approximately 
once a week.  He reported that episodes of instability had 
resolved following the 2001 surgery.  He reported that his 
activity level had been greatly impacted by pain in both knees, 
as he was unable to hunt, run, workout on the treadmill, coach 
little league, or walk any distance anymore.  Upon clinical 
examination, no swelling was apparent; however, palpation of the 
medial and lateral joint spaces elicited pain.  The Veteran's 
gait was observed to be normal.  During the range of motion 
testing, the examiner deemed that the Veteran's effort was 
inconsistent with the motion he demonstrated during other aspects 
of the examination, to include observation of the Veteran's 
regular gait.  The examiner therefore estimated the Veteran's 
range of left knee motion to be from 0 to 140 degrees, based upon 
the Veteran's observed functionality under circumstances 
approximating daily use.  There was no additional loss of motion, 
objective evidence of pain, fatigue, weakness, lack of endurance, 
or incoordination following the repetitive motion involving five 
squats.

A May 2009 VA nursing note reflects that the Veteran complained 
of his left knee giving out at times, causing him to fall.  X-ray 
studies in May 2009 were interpreted as showing a normal left 
knee, with bones, joints, and soft tissues described as 
unremarkable.  A June 2009 magnetic resonance imaging study was 
interpreted as showing a likely torn anterior cruciate ligament, 
a small osteophyte of the lateral inferior patella, and articular 
thinning of the medial facet of the patella.  No significant 
joint effusion was present.  There was no evidence of re-tear of 
the lateral meniscus, following the prior surgery.  Range of 
motion testing in June 2009 revealed a full range of motion 
bilaterally.  The Veteran was given bilateral knee braces in June 
2009.  

The Veteran underwent another VA examination in November 2009.  
The report shows that the Veteran reported more popping and more 
weakness along with less flexibility in his left knee since the 
prior examination in 2008.  He described constant aching and 
stiffness in the knee.  He was taking ibuprofen for control of 
his knee pain and occasional Hydrocodone.  He reported flare-ups 
upon greater use, with additional pain and limitation of motion 
during a flare-up.  He reported a decrease in his activities, as 
he did not do his own yard work anymore.  He could drive with an 
automatic transmission, but only for an hour at a time.  He could 
stand for about ten minutes and walk about a block and a half.  

Upon clinical examination, the left knee manifested tenderness to 
palpation, but no warmth, redness, or swelling.  The Veteran was 
unable to perform a knee squat.  The examiner noted that non-
weightbearing flexion and extension of the knees was also quite 
limited, but there was no further loss of flexion or extension 
due to pain, fatigability, or incoordination after three 
repetitions.  The examiner rendered a diagnosis of patellofemoral 
pain syndrome of the left knee, with residual pain, loss of 
motion, and weakness.  

Range of motion testing showed extension to 40 degrees, and to 
48 degrees after repetition.  Flexion was to 108 degrees and 
106 degrees after repetition.  The kinesiotherapist commented 
however, that the Veteran's observed ambulation and other motions 
in the clinic were not consistent with his range of motion test 
results.  The kinesiotherapist also commented that the veteran 
ambulated with a mild right-sided limp and was somewhat stiff 
legged at times.

During the July 2010 hearing on appeal, the Veteran testified 
that any range of motion causes pain in his knees, that exercise 
such as walking a mile or two, which he tried to do every day 
with his wife, would cause his knees to swell up.  He estimated 
that his knees give way three or four times a week.  He also 
testified that he had been advised to have his left knee replaced 
at any time in the present and his right knee replaced in the 
future.  

Upon review of the record, the Board holds that separate 
disability ratings are warranted for the two distinctly- 
identifiable components of the Veteran's left knee disability.  
Primarily, his loss of function appears to be related to the 
variously-diagnosed osteoarthritis/patellofemoral pain syndrome 
in the knee.  However, recent evidence also shows a likely torn 
anterior cruciate ligament, coupled with his complaints of the 
knee giving out and causing him to fall.  Under the holdings of 
the General Counsel Opinions cited above, to the extent that the 
symptoms of each component of the overall knee disability do not 
overlap, separate disability ratings are appropriate. 

Taking the osteoarthritis/patellofemoral pain syndrome first, we 
observe that the evidence of record as to the Veteran's 
functional impairment is somewhat contradictory.  For instance, 
during the November 2009 VA examination, the Veteran reported 
being about to walk about a block and a half; yet during the July 
2010 hearing, the veteran testified that he and his wife tried to 
walk a couple of miles a day, despite the difficulties with his 
knees and hip.  The difficulty that several different examiners 
experienced in measuring the Veteran's actual ranges of knee 
motion is reflected in the reports throughout the years that this 
appeal has been active.  Despite these inconsistencies in the 
record, the evidence credibly shows that the Veteran experiences 
functional impairment and pain in his left knee.  The records 
reflect that he takes some powerful medication for control of 
knee pain, despite having gastrointestinal side effects.  
Furthermore, his statements that he has had to limit many 
activities, such as yard work, coaching Little League, and that 
he needs a handicapped sticker for his automobile, are credible.  
In attempting to interpret the range of knee motion measurements 
of record, the Board chooses to accord greater weight to the 
comments made by multiple examiners to the effect that the 
measurements recorded do not represent an accurate reflection of 
the Veteran's actual functionality.  The observations of these 
same examiners as to the Veteran's gait and ability to use his 
knees under normal circumstances support this finding, as does 
the fact that the measurements recorded vary widely within a 
relatively short time period.  Thus, while we accord credibility 
to the Veteran's own statements of experiencing pain on motion, 
we choose not to rely upon the exact measurements recorded in 
assigning the most appropriate disability rating.  

Taking all these factors into consideration, the Board holds that 
the currently-assigned 20 percent disability rating, which was 
assigned under the provisions of Diagnostic Code 5262, 
representing moderate knee disability, most nearly approximates 
the level of impairment shown with regard to the Veteran's left 
knee arthritis/patellofemoral pain syndrome.  Greater impairment 
and loss of function is simply not demonstrated in the record.   
Although we have considered rating the Veteran's left knee 
pathology under alternative criteria, we find that the greater 
benefit accrues to him by using Diagnostic Code 5262.  

The second component of the Veteran's left knee disability 
consists of the recently-manifested instability.  As recently as 
the October 2008 VA examination, the Veteran reported that he was 
not experiencing instability in the left knee.  However, in May 
2009, he complained of falling because his left knee was giving 
way.  A June 2009 magnetic resonance imaging study showed a 
likely torn anterior cruciate ligament.  As explained above, the 
instability resulting from a torn ligament does not overlap with 
the symptomatology related to the osteoarthritis in the same 
knee, and the ligament tear is evaluated under different rating 
criteria.  Therefore, the Board holds that a separate rating for 
instability is warranted.  We therefore assign a separate 
10 percent disability rating to represent slight subluxation or 
instability in the left knee related to the torn cruciate 
ligament under Diagnostic Code 5257.  Absent greater impairment, 
a higher disability rating is not warranted under the provisions 
of Diagnostic Code 5257.  Because the first documented complaint 
involving instability is the May 2009 VA treatment report, we 
find that an effective date of May 2009 for the assignment of 
this separate 10 percent disability rating is appropriate.  To 
this extent only, the appeal is granted.

Because the cruciate ligament is not anatomically analogous to 
semilunar cartilage (the meniscus), and because the evidence of 
record does not show frequent episodes of locking, pain, and 
effusion into the joint, consideration of a higher rating under 
the provisions of Diagnostic Code 5258 is not appropriate.

Because the prior left meniscectomy (performed outside/prior to 
the appeal period) does not appear to cause any impairment or 
symptomatology, a separate disability rating under the provisions 
of Diagnostic Code 5259 is not applicable.  

     Right knee strain

Service connection for right knee strain was granted effective in 
April 2000 based upon the medical opinion of a VA examination 
that altered gait over the years due to the Veteran's service-
connected left knee problems had caused additional pressure on 
his lower right extremities.  A 10 percent disability rating was 
assigned at that time and has been in effect since.

X-ray studies in May 2005 were interpreted as showing mild to 
degenerative osteoarthrosis of the knee joints in almost a 
symmetrical fashion.  No gross soft tissue swelling was noted.

During the October 2008 VA examination, the Veteran stated that 
his right knee had similar, but lesser symptomatology, as 
compared with his left knee.  He was still taking the Naproxen.  
He reported having no instability or locking at that time.

The report of a June 2009 VA primary care visit reflects the 
Veteran's complaint that he was having similar pains in his right 
knee as in his left and that he was having trouble going up 
stairs and was afraid he would fall.  The physician ordered knee 
braces as well as additional testing to check for structural 
abnormalities in the right knee.  A July 2009 X-ray study of the 
right knee was interpreted as showing a "virtually normal right 
knee for age, with only minimal degenerative spurring along 
margins of medial and patellofemoral joint compartments."  A 
July 2009 magnetic resonance imaging study revealed a torn medial 
meniscus.  He underwent surgery for correction of the torn 
meniscus in August 2009.  

The report of the November 2009 VA examination shows that the 
Veteran felt he experienced greater levels of pain in his right 
knee after the August 2009 surgery.  He took Hydrocodone for 
episodes of extreme pain in the knee.  He stated that one or the 
other of his knees was bothering him most of the time.  Upon 
examination, there was significant tenderness to palpation 
surrounding the patella and along the joint line.  The right knee 
was warmer to touch than the left knee, but without significant 
swelling or redness.  The Veteran was unable to perform a knee 
squat.  The examiner noted that non-weightbearing flexion and 
extension of the knees was also quite limited, but there was no 
further loss of flexion or extension due to pain, fatigability, 
or incoordination after three repetitions.  The examiner rendered 
a diagnosis of patellofemoral pain syndrome of the right knee, 
with residual pain, loss of motion, and weakness.  

Range of motion testing showed extension to 70 degrees, and to 
66 degrees after repetition.  Flexion was to 102 degrees and 
100 degrees after repetition.  The kinesiotherapist commented 
however, that the Veteran's observed ambulation and other motions 
in the clinic were not consistent with his range of motion test 
results.  The kinesiotherapist also commented that the veteran 
ambulated with a mild right-sided limp and was somewhat stiff 
legged at times.

The currently-assigned 10 percent disability rating was assigned 
under the provisions of Diagnostic Code 5260, reflecting loss of 
motion, and including consideration of the pain reported by the 
Veteran.  Upon review, the Board finds that this disability 
rating is appropriate for rating the 
osteoarthritis/patellofemoral pain syndrome component of his 
right knee disability.  Greater loss of motion is not shown in 
the evidence of record, and the functional loss due to 
osteoarthritis-related symptomatology is not shown to be more 
than slight overall, in the terminology of Diagnostic Code 5262.  
Given the 2009 X-ray finding of a "virtually normal right 
knee," more than slight arthritic impairment could not 
reasonably be inferred.  Therefore, we will leave the rating 
assigned by the RO undisturbed.  Many of the same considerations 
articulated above apply to the right knee as well as the left 
knee, such as the inconsistency in the record as to the Veteran's 
actual range of knee motion, under the circumstances of daily 
living, as opposed to the formal examination setting, and the 
Veteran's reports as to the extent of his pain.  Similarly, the 
prescription medication he takes affects both knees.  

However, the Veteran's right knee disability also has a second, 
separate component involving a torn medial meniscus, for which he 
underwent corrective surgery on August 27, 2009.  [We observe in 
passing that the Veteran did not claim and the RO did not assign 
a temporary rating based upon surgical convalescence.]  As above, 
a separate disability rating is appropriate for instability 
related to the torn meniscus and the surgical residuals, as these 
symptoms are distinct from those related to the right knee bony 
pathology which is rated under Diagnostic Code 5262.  

As the Veteran initially complained of instability in his right 
knee, associated with fear of falling in June 2009, the Board 
finds that a separate 10 percent disability rating for slight 
subluxation or instability in the right knee is appropriate 
effective in June 2009 under Diagnostic Code 5257.  According to 
the report of the November 2009 VA examination, the Veteran 
reported continued locking in his right knee following the August 
2009 surgery.  Therefore, effective after the August 2009 
surgery, the Board finds that a continued 10 percent disability 
rating is appropriate under the provisions of Diagnostic Code 
5259, reflecting partial removal of the right knee meniscus.  
Thus, a 10 percent disability rating is assigned continuously 
beginning in June 2009; however, the Diagnostic Code changes from 
5257 to 5259, effective in September 2009, to accurately reflect 
the current post-surgical status of the right knee.  Pernorio.  
To this extent only, the Veteran's claim is granted.

     Right hip strain

Service connection for right hip strain was granted effective in 
April 2000 based upon the medical opinion of a VA examination 
that altered gait over the years due to the Veteran's service-
connected left knee problems had caused additional pressure on 
his lower right extremities.  A 10 percent disability rating was 
assigned at that time and has been in effect since.

VA treatment records during the appeal period reflect multiple 
complaints of right hip pain.  The report of a May 2005 VA X-ray 
study reflects mild degenerative osteoarthrosis of the right hip.  
A February 2008 magnetic resonance imaging scan of the right hip 
was interpreted as normal.  An April 2008 visit with a 
rehabilitation medicine specialist yielded the recommendation 
that the Veteran consider having injections in his anterior right 
hip capsule to attempt to relieve the pain.  The Veteran declined 
this option.  The recommendation was repeated upon several 
occasions, but it does not appear that the Veteran ever attempted 
the injections.

The report of the November 2009 VA examination reflects the 
Veteran's report that his right hip pain had worsened over the 
previous year.  A flare in right hip pain was worse and more 
limiting for him than his knee pain flares.  Clinical examination 
revealed tenderness to deep palpation anteriorly and laterally in 
the hip joint without warmth, redness or swelling.  Range of 
motion was quite limited, but there was no further loss of 
flexion or extension due to pain, fatigability, or 
incoordination.  A diagnosis of hip strain with residual pain, 
loss of motion, and functional limitation was rendered.  Range of 
hip motion studies revealed flexion to 56 degrees, and to 
67 degrees following repetition.  Abduction was 12 degrees and 
17 degrees after repetition.  Right hip extension was measured as 
15 degrees both before and after repetition.  The examiner noted 
as well, that the Veteran frequently crossed and recrossed his 
knees during the examination and was very stiff when he stood up 
after thirty minutes of history-taking.

During the hearing on appeal, the Veteran testified that he had 
pain in his right hip which was worsening over time.  He noted 
that he has recently developed a sandpaper-like crepitus in the 
hip also.  He believes that he will need a right hip replacement 
in the future as well.  

As hip strain is not directly addressed by any specific 
Diagnostic Code, the Veteran's right hip strain is rated by 
analogy to existing Diagnostic Codes.  When a disability not 
specifically provided for in the rating schedule is encountered, 
it will be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

Diagnostic Code 5251 provides that limitation of thigh extension 
to 5 degrees is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  Limitation of thing flexion to 
10 percent is rated as 40 percent disabling.  Limitation of 
flexion to 20 percent is rated as 30 percent disabling.  
Limitation of flexion to 30 percent is rated as 20 percent 
disabling, while limitation of flexion to 45 percent is rated as 
10 percent disabling.  It is this provision which supports the 
currently-assigned 10 percent disability rating for the Veteran's 
right hip strain.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Other impairment of the thigh is rated under Diagnostic Code 
5253, which provides for a 10 percent disability rating when the 
thigh's rotation is limited by more than 15 percent.  A 
20 percent disability rating is provided when abduction is lost 
beyond 10 percent; a 10 percent rating is assigned when adduction 
is limited so as to prevent one leg from crossing the other.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.

Careful review of the evidence of record pertaining to the 
Veteran's right hip reveals no basis for the assignment of a 
disability rating greater than the currently-assigned 10 percent.  
None of the range of motion measurements supports a higher 
disability rating under Diagnostic Codes 5251, 5252, or 5253.  
Not only is the Veteran able to cross his legs, he repeatedly 
performed this action during the November 2009 VA examination.  
With regard to the specific concerns articulated by the Court in 
DeLuca, the Board notes that the Veteran's statement that he 
believes he will require a hip replacement is not corroborated in 
the medical evidence of record.  None of this discussion is 
intended to minimize the arthritis shown on X-ray, or the pain 
and functional impairment experienced by the Veteran in his right 
hip; rather the regulatory rating schedule simply does not 
provide for a higher disability rating in cases such as this one.  
The preponderance of the evidence is against the Veteran's claim 
and the benefit sought must be denied. 

     Bilateral hearing loss

Historically, service connection for bilateral hearing loss was 
granted effective in September 2005.  A noncompensable disability 
rating was assigned based upon the Veteran's objective hearing 
test results.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the regulatory rating schedule 
establishes eleven auditory acuity levels, designated from level 
I for slightly impaired hearing acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 
6100.  "(D)isability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Table VI 
and Table VII.  38 C.F.R. § 4.85.   

The Veteran initially sought hearing aids from the VA in June 
2005.  Although audiometric testing was performed at that time, 
the results are not included in the report of the visit.  The 
report shows, however, that the audiologist interpreted the test 
results as showing normal hearing in the right ear from 250 hertz 
to 1000 hertz, with a sloping mild to severe sensorineural 
hearing loss from 2000 to 8000 hertz.  Word recognition testing 
yielded a recognition ability of 88 percent in the right ear.  
The audiologist interpreted the Veteran's left ear test results 
as showing mild to severe sensorineural hearing loss with a 
52 percent word recognition ability in the left ear.

According to the report of a VA audiological examination in 
December 2005, the Veteran's pure tone thresholds, in decibels, 
were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
45
65
LEFT
20
30
65
65
65

The average pure tone threshold in the right ear was 44 decibels, 
while the average in the left ear was 56 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent in 
the right ear and of 68 percent in the left ear.  The examiner 
summarized the Veteran's right ear findings as mild to moderately 
severe, gradually sloping sensorineural hearing loss.  The left 
ear findings were summarized as mild to moderately severe, 
sharply sloping sensorineural hearing loss, which was asymmetric 
at 2000-3000 hertz.  

The Veteran underwent another VA audiological examination in 
October 2008.  At that time, his pure tone thresholds, in 
decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
65
70
LEFT
40
45
65
70
70

The average pure tone threshold in the right ear was 53 decibels, 
while the average in the left ear was 63 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent in 
the right ear and of 76 percent in the left ear.  The examiner 
rendered diagnoses of moderate sensorineural hearing loss in the 
right ear and moderately-severe sensorineural hearing loss in the 
left ear.

A third VA compensation examination was conducted in November 
2009.  The Veteran reported that he could not hear people talking 
and that he had to turn the TV volume up too loud.  At that time, 
his pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
60
70
LEFT
30
40
70
75
75

The average pure tone threshold in the right ear was 50 decibels, 
while the average in the left ear was 65 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent in 
the right ear and of 68 percent in the left ear.  The audiologist 
interpreted these results as showing a mild sloping to moderately 
severe sensorineural hearing loss in the right ear and a mild 
sloping to severe sensorineural hearing loss in the left ear.  

Applying the provisions of 38 C.F.R. § 4.85 to the Veteran's test 
results throughout the appeal period, his right ear hearing 
acuity equates to a level I, according to each of the three 
audiograms of record.  His left ear hearing acuity equates 
variously to a level IV or level V.  When plugged into Table VII, 
these findings warrant a noncompensable evaluation under the 
required formula.  38 C.F.R. § 4.84, Table VI and Table VII, 
Diagnostic Code 6100.  

The governing regulations include a special provision for 
evaluating exceptional patterns of hearing impairment, deemed to 
exist:  (a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  (b) When the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Again, each ear will be evaluated separately.  
38 C.F.R. § 4.86.   

In this case, the record does not reveal puretone thresholds 
meeting the definition of exceptional hearing impairment under 38 
C.F.R. § 4.86.  Thus, application of this provision would be 
inappropriate. 

The Board in no way discounts the difficulties that the Veteran 
experiences as a result of his bilateral hearing loss.  However, 
it must be emphasized that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its determination on 
the basis of the results of the audiology studies of record.  
Lendenmann.  In other words, the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry results.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable disability 
rating.  The preponderance of the evidence is against the 
Veteran's claim and the benefit sought must be denied. 


Extra-schedular consideration

Generally, evaluating a disability using either the corresponding 
or analogous Diagnostic Codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, 
VA has authorized the assignment of extraschedular ratings and 
provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, [C & P], upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of 
whether a claimant is entitled to an extraschedular rating under 
§ 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extraschedular rating is 
warranted.  Neither the RO nor the Board is permitted to assign 
an extraschedular rating in the first instance; rather the matter 
must initially be referred to those officials who possess the 
delegated authority to assign such a rating.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 
423 (2009).  

In the current case, the Board finds that the schedular criteria 
are adequate to evaluate the Veteran's level of disability and 
symptomatology with respect to each of the service-connected 
disabilities evaluated above.  No referral to the Under Secretary 
for Benefits or the Director of VA's Compensation and Pension 
Service would thus appear to be warranted.  With regard to the 
Veteran's contention that his service-connected disabilities, 
taken together in the aggregate, cause unemployability; this 
claim is not yet ripe for review, as his claim for a TDIU, 
assumed to include every possible theory of entitlement, is 
addressed in the REMAND portion of the decision below.


ORDER

Service connection for tinnitus is denied.

A disability rating in excess of 20 percent for moderate left 
knee disability related to osteoarthritis/patellofemoral pain 
syndrome is denied.  

A separate 10 percent disability rating for instability of the 
left knee is granted, effective in May 2009, subject to the laws 
and regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent for slight right knee 
disability with limitation of motion related to 
osteoarthritis/patellofemoral pain syndrome is denied.  

A separate 10 percent disability rating for instability of the 
right knee is granted, effective from June 2009 through August 
2009, subject to the laws and regulations governing the award of 
monetary benefits.

A separate 10 percent disability rating for post-surgical 
residuals of the right knee is granted, effective in September 
2009, subject to the laws and regulations governing the award of 
monetary benefits.

A disability rating in excess of 10 percent for right hip strain 
is denied.

A compensable disability rating for bilateral hearing loss is 
denied.


REMAND

PTSD

The most recent VA treatment records available for review in the 
Veteran's claims file are dated in 2009.  Some of these refer to 
a potential inpatient hospitalization for the treatment of PTSD 
in January 2010.  The Veteran did not testify as to whether he 
attended the planned hospital program during the July 2010 
hearing on appeal, and there is no other indication in the claims 
file as to whether he attended the program.  As records 
reflecting the Veteran's participation in an inpatient PTSD 
treatment program would be highly probative of the correct 
disability rating to be assigned to his PTSD, these records 
(assuming that he in fact entered the program) should be obtained 
prior to further review of his appeal.  Even if he did not 
participate in the program as planned, his VA treatment records 
should be updated for the file.  Any VA medical records are 
deemed to be constructively of record in proceedings before the 
Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In either case, we observe that contrary to the Veteran's 
expressed belief that the VA PTSD examiner simply regurgitates 
the prior report each time he undergoes a VA examination, the 
report of the November 2009 examination reflects a significant 
increase in the Veteran's PTSD symptomatology.  The examiner also 
expressed the medical opinion that the Veteran's depressive 
disorder and insomnia are secondary to his PTSD, in that they are 
manifestations of mood disturbances generated by or related to 
PTSD as the core diagnosis, rather than representing independent 
disorders.  Therefore, to the extent that the RO may have been 
excluding such symptomatology from the calculation of the overall 
PTSD disability rating, this exclusion is inappropriate and from 
this point forward, the symptoms related to depression and 
insomnia should be considered as part and parcel of the Veteran's 
PTSD.  

Thus, upon remand, the RO should obtain all recent VA treatment 
records, including those reflecting any inpatient treatment, and 
the RO should revisit the Veteran's disability rating assigned to 
PTSD, including consideration of symptomatology reflecting the 
components of PTSD which can be attributed to insomnia and 
depression.  In line with the dictates of O'Connell, the RO's 
analysis should reflect awareness of the recent increase in 
symptomatology reflected in the November 2009 VA examination 
report and any inpatient hospitalization records.    

Unemployability

The Veteran filed a formal claim for entitlement to a total 
disability rating based upon individual unemployability due to 
service-connected disabilities in May 2008.  The RO denied the 
benefits sought in an April 2009 decision, providing notice of 
the denial in a letter dated the same month.  The Veteran filed a 
notice of disagreement as to "all your denials" in April 2009.  
The RO mailed a letter requesting clarification as to which 
denials the Veteran was contesting in April 2009.  In a May 2009 
response, the Veteran provided a summary of how each of his 
service-connected disabilities was impacting his daily life and 
functioning.  He specifically stated that he believed he was 
unable to keep a job due to PTSD symptomatology; however, he did 
not indicate specifically that he desired to pursue the claim for 
unemployability benefits.  The Board finds that the April 2009 
statement together with the May 2009 statement constitute a 
notice of disagreement with the April 2009 decision, because they 
were filed within the requisite time period and they indicate 
dissatisfaction and a desire to contest the denial.  See 
38 C.F.R. §§ 20.201, 20.302. 

The Veteran filed a second formal claim for entitlement to a 
total disability rating based upon unemployability in December 
2009.  This claim was denied in a December 2009 RO decision and 
notice of the denial was duly provided the same month.  It does 
not appear that the Veteran has filed a timely notice of 
disagreement which meets the requirements of 38 C.F.R. § 20.300 
as to this decision.  However, in light of the Board's 
construction of the April 2009 statement, as clarified by the May 
2009 statement, to be a notice of disagreement, the December 2009 
decision cannot be viewed as a final decision in this regard. 

After a notice of disagreement has been filed in any claim, the 
RO is required to issue a statement of the case containing a 
summary of the evidence, the applicable laws and regulations, and 
an explanation as to the decision previously reached, unless the 
Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 
19.26, 19.29.  Technically, when there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate process, 
a remand is required for procedural reasons.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for 
the sole purpose of remanding to order issuance of a statement of 
the case along with information about the process for perfecting 
an appeal as to this claim, if the Veteran so desires. However, 
we note in passing that the grants reached above and the result 
reached following the development requested for the Veteran's 
PTSD claim will have an impact upon the analysis as to the 
Veteran's entitlement to a total disability rating based upon 
unemployability, and the RO will need to take these factors under 
consideration in reviewing the Veteran's unemployability claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA treatment 
records, inpatient and outpatient, reflecting 
mental health treatment provided since 2009 
for inclusion in the claims file.  If not 
apparent from the evidence available, the 
Veteran should be contacted to ascertain 
which VA facilities provided treatment to him 
since 2009.
 
2.  After the development requested above has 
been completed, the RO should again review 
the record, performing any additional 
evidentiary development which may become 
apparent, such as providing another VA 
examination, if indicated.  The entire record 
should be reviewed in light of the discussion 
set forth above.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond.  Unless a total 
grant of the benefit sought is assigned, this 
claim will remain in appellate status and 
will be returned to the Board for further 
appellate review.

3.  The RO should furnish the Veteran with a 
Statement of the Case pertaining to the issue 
of entitlement to a total disability rating 
based upon individual unemployability due to 
service-connected disabilities.  This claim 
will not be returned to the Board unless the 
Veteran perfects an appeal by filing a timely 
substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


